Case 3:20-cv-01203-HES-JRK Document1 Filed 10/23/20 Page 1 of 6 PagelD 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURS ¢¢

PHYLLIS N. WILLIAMS-YOUNG

for the

Middle District of Florida

 

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of names.)
-V-

Duval County Public Schools, Rosa Howell, David
Hattreh, Ronald Fagan and Michelle Bagley

 

Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

CIVIL Division
) Case No.
)

)
)
)
)
)
)
)
)
)
)
)
)
)

FILED

Li23 AM IO: 34

CLER.:, us msgs
MIB = “istRier oes

JACUCONVILLE FL ARIA

   

3:20-cv- 1203-J-FIOTRK

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) lV] Yes [No

COMPLAINT FOR A CIVIL CASE

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

PHYLLIS N. WILLIAMS-YOUNG

 

11499 OAKLAWN ROAD

 

JACKSONVILLE (DUVAL)

 

FLORIDA 32218

 

(904) 210-7017

 

syrupsandwich@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i known). Attach additional pages if needed.

Page | of 5
Case 3:20-cv-01203-HES-JRK Document 1 Filed 10/23/20 Page 2 of 6 PagelD 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

 

 

 

 

 

 

Name DUVAL COUNTY PUBLIC SCHOOLS
Job or Title (if known)
Street Address 1701 PRUDENTIAL DRIVE
City and County JACKSONVILLE (DUVAL)
State and Zip Code FLORIDA 32207
Telephone Number (904) 390-2400
E-mail Address (if known)

Defendant No. 2
Name ROSA HOWELL
Job or Title (i known) TREASURY, SUPERVISOR
Street Address 1701 PRUDENTIAL DRIVE
City and County JACKSONVILLE (DUVAL)
State and Zip Code FLORIDA 32207
Telephone Number (904) 390-2400

 

howellr2@duvalschools.org

 

 

 

 

 

 

Name DAVID KATTREH

Job or Title (if known) DIRECTOR OF BUSINESS SERVICES
Street Address 1701 PRUDENTIAL DRIVE

City and County JACKSONVILLE (DUVAL)

State and Zip Code FLORIDA 32207

Telephone Number (904) 390-2400

E-mail Address (if known)

Defendant No. 4

 

kattrehd@duvalschools.org

 

 

 

 

 

 

Name RONALD FAGAN

Job or Title (if known) EXECUTIVE DIRECTOR OF BUSINESS SERVICES
Street Address 1701 PRUDENTIAL DRIVE

City and County JACKSONVILLE (Duval)

State and Zip Code FLORIDA 32207

Telephone Number (904) 390-2400

E-mail Address (if known)

 

faganr@duvalschools.org

 

Page 2 of 5
Case 3:20-cv-01203-HES-JRK Document 1 Filed 10/23/20 Page 3 of 6 PagelD 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
Additional Defendant(s)

Defendant No. 5

Name MICHELLE BEGLEY

Job or Title (if known) CHIEF FINANCIAL OFFICER
Street Address 1701 PRUDENTIAL DRIVE
City and County JACKSONVILLE (DUVAL)
State and Zip Code FLORIDA 32207

Telephone Number (904) 390-2400

E-mail Address (ifknown) begleym(@duvalschools.org
Case 3:20-cv-01203-HES-JRK Document 1 Filed 10/23/20 Page 4 of 6 PagelD 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[VF ederal question [ ] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Family and Medical Leave Act (FMLA) and "family emergency”.

29 USC Ch. 28: FAMILY AND MEDICAL LEAVE

§825.124 Needed to care for a family member or covered service member.

The Americans with Disabilities Act (ADA) - Reasonable Accommodation

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , iS a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 3:20-cv-01203-HES-JRK Document1 Filed 10/23/20 Page 5 of 6 PagelD 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On 10/18/2018, | flew to another state to care for an ill child. On 10/23/2018, an extended leave employee
informed me that | had three days of FMLA remaining. The employee told me other options were as follows: |
could request ten-day leave without pay and the supervisor had authorization to approve that request or ask for
donated leave. | asked the supervisor for ten-day leave without pay and the supervisor indicated that she needed
to speak to management regarding the request. On 10/24/2018, the supervisor emailed and telephoned me to
inform me that she and the management team decided not to approve the ten-day leave without pay. | asked the
supervisor what other options | had, she told me to resign. My absence was due to a "family emergency".

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

In addition to requesting ten-day leave without pay, upon my return to the company (which was within the ten-day
request), on 11/1/2018, | rescinded the previous resignation dated 10/24/2018, in an attempt to secure my
position. On 11/6/2018, Michelle Begley, Chief Financial Officer, denied the request for the rescinded resignation.
Due to issues involving me since May 2018, the management team retaliated against me and decided on
10/24/2018, to end my employment. While on FMLA in 2018, | requested reasonable accommodation as
requested by my medical doctor. Rosa Howell, supervisor, denied those requests. As a result, | had to exhaust

Page 4 of 5
Case 3:20-cv-01203-HES-JRK Document 1 Filed 10/23/20 Page 6 of 6 PagelD 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

FMLA leave except the three remaining days.

1 am seeking liquidated damages, punitive damages pain and suffering and emotional distress. Since leaving the
position, | have been ill, emotionally distressed, hair and weight loss, loss of sleep, and may have been
"black-balled", due to the fact that | cannot find full-time employment. The first request for unemployment was
denied, | appealed the decision and was awarded benefits. | am seeking the maximum damages the court will
allow. $5 million.

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. J understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

   
 

Date of signing: 10/23/2020

 

Signature of Plaintiff
Printed Name of Plaintiff

 

 

PHYLLIS N. WILLIAMS-YOUNG

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
